864 F.2d 1454
51 Ed. Law Rep. 117
Kalima JENKINS, etc., et al., Appellees,v.The STATE OF MISSOURI, et al., Appellants.
Nos. 86-1934, 86-2537, 87-1479, 87-2299, 87-2300, 87-2565,87-2588, 87-2589 and 88-1073WM.
United States Court of Appeals,Eighth Circuit.
Jan. 10, 1989.
ORDER

1
This Court's mandate which was issued on October 14, 1988, is hereby recalled.


2
There are three (3) petitions for rehearing with suggestions for rehearing en banc pending before the Court.  It is hereby ordered that the petitions for rehearing and the petitions for rehearing with suggestions for rehearing en banc are denied.


3
This order is entered nunc pro tunc effective October 14, 1988  The Court's mandate shall now issue forthwith.